                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

BRIAN ABEL,
              Plaintiff,                                Case No. 19-12556
v.                                                      Honorable Nancy G. Edmunds
TODD LYON and
JASON QUAINTON,

              Defendants.
_____________________________________/
     ORDER ACCEPTING IN PART AND REJECTING IN PART THE MAGISTRATE
        JUDGE’S MARCH 30, 2021 REPORT AND RECOMMENDATION [63]

      The matter is before the Court on the Magistrate Judge’s March 30, 2021 report and

recommendation. (ECF No. 63.) The Magistrate Judge recommends granting in part and

denying in part Defendant Todd Lyon’s motion for summary judgment and dismissing

Defendant Jason Quainton from this matter. Plaintiff has filed objections. (ECF No. 66.)

Defendant Lyon has responded to those objections. (ECF No. 67.) Having conducted a

de novo review of the portion of the Magistrate Judge’s report to which specific objections

have been filed, the Court SUSTAINS Plaintiff’s objections and ACCEPTS AND ADOPTS

IN PART and REJECTS IN PART the report and recommendation.

I.    Background

       Plaintiff Brian Abel, a former prisoner proceeding pro se and in forma pauperis,

alleges Corrections Officer Lyon and Prisoner Counselor Quainton retaliated against him

in violation of his First Amendment rights. Plaintiff brings two claims pursuant to his

second amended complaint. (ECF No. 23.) In his first claim (“June 2019 claim”), Plaintiff

alleges Defendant Lyon issued him a misconduct ticket in retaliation for grievances he


                                            1
had filed against other officers. In his second claim (“November 2019 claim”), Plaintiff

alleges Defendants Lyon and Quainton cited him for insolence in retaliation for serving

Lyon with a Rule 45 non-party subpoena related to this lawsuit. The Magistrate Judge

recommends denying Defendant Lyon’s motion for summary judgment as to the June

2019 claim and granting it as to the November 2019 claim.

       The Magistrate Judge recommends dismissing the November 2019 claim based

on her finding that Plaintiff having another prisoner deliver the subpoena to Defendant is

not protected activity under the First Amendment. The Magistrate Judge acknowledges

that Defendant Lyon did not make this argument in his motion but notes that because

Plaintiff is proceeding in forma pauperis, any portion of his complaint that fails to state a

claim must be dismissed sua sponte. Based on her finding regarding a lack of protected

activity, the Magistrate Judge found it unnecessary to reach Defendant Lyon’s argument

regarding the causation element of this claim. And because the November 2019 claim is

the only claim brought against Defendant Quainton, the Magistrate Judge also

recommends dismissing him from the case. Plaintiff objects to the Magistrate Judge’s

finding regarding his November 2019 claim against Defendant Lyon but states that he

abandons this claim against Quainton.

II.    Standard of Review

       Under Federal Rule of Civil Procedure 72(b)(3), “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.

The district judge may accept, reject, or modify the recommended disposition; receive

further evidence; or return the matter to the magistrate judge with instructions.” See also

28 U.S.C. § 636(b)(1).



                                             2
III.   Analysis

       A.   June 2019 Retaliation Claim

       No party has objected to the Magistrate Judge’s recommendation that Defendant

Lyon’s motion for summary judgment be denied as to Plaintiff’s June 2019 retaliation

claim. “[T]he failure to object to the magistrate judge’s report[] releases the Court from

its duty to independently review the matter.” Hall v. Rawal, No. 09-10933, 2012 U.S. Dist.

LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474 U.S. 140, 149

(1985)). Nonetheless, the Court agrees with the Magistrate Judge’s analysis and accepts

and adopts this portion of the report and recommendation. Defendant Lyon’s motion for

summary judgment as to his June 2019 retaliation claim is therefore denied.

       B.   November 2019 Retaliation Claim

       Plaintiff objects to the Magistrate Judge’s sua sponte finding that there was no

protected activity underlying his November 2019 claim for two reasons. First, he notes

the Magistrate Judge erroneously states that Defendant Lyon had counsel at the time he

was served with a subpoena. Second, Plaintiff notes he did not break any rules by asking

another prisoner to deliver the subpoena on his behalf.

       Defendant concedes Plaintiff’s first point—that he was not represented by counsel

at the time he was served with the subpoena—and does not dispute the second—that

Plaintiff did not break any rules by having another prisoner serve Lyon with the subpoena,

but he argues neither one of these assertions alters the Magistrate Judge’s conclusion

that Plaintiff did not engage in protected activity.

       As the Magistrate Judge notes, a prisoner has the constitutional right to file

grievances and access the courts without suffering retaliation for doing so. See Rodgers



                                               3
v. Hawley, 14 F. App’x 403, 409-10 (6th Cir. 2001). The Magistrate Judge found that

Plaintiff did not need to serve Defendant Lyon with the subpoena to access the courts

here in part because the subpoena should have been served on counsel. But as noted

above, Defendant was not yet represented by counsel at the time. More importantly,

however, delivery of the subpoena was part of litigating this lawsuit. In fact, Plaintiff has

presented evidence describing the protected activity more broadly to include the filing of

this suit. See ECF No. 53, PgID 483 (declaration from a prisoner stating he heard Lyon

say he wrote Plaintiff the insolence ticket “because he’s suing me and served me with a

subpoena”). It appears even Defendant assumed the filing of this lawsuit is the protected

activity at issue. See ECF No. 54, PgID 519 (arguing in his reply that even if “Officer Lyon

was upset that Abel had . . . filed a lawsuit against him, that does not change the fact that

Abel was . . . insolent on November 23, 2019”). It is well-established that Plaintiff had a

constitutional right to bring this non-frivolous prisoner civil rights lawsuit. See Thaddeus-

X v. Blatter, 175 F.3d 378, 391 (6th Cir. 1999). And there is no allegation that Plaintiff

was violating “a legitimate prison regulation” by having another prisoner deliver the

subpoena to Defendant.1 See id. at 395. Thus, the Court sustains Plaintiff’s objections

and finds he has satisfied the protected activity element of his November 2019 retaliation

claim. The Court will therefore consider the parties’ arguments regarding causation.2




       1
        Defendant acknowledges it is common for certain documents to be exchanged
between officers and prisoners.
      2
         Causation is the only element of the November 2019 retaliation claim that
remains at issue. Defendant had initially argued that Plaintiff did not properly exhaust his
administrative remedies with regard to this claim, but as the Magistrate Judge notes,
Defendant abandoned this argument in his reply.
                                             4
         The insolence misconduct ticket was admittedly motivated at least in part by

Plaintiff’s underlying protected conduct. See ECF No. 45-9, PgID 365 (misconduct report

explaining that the incident involved Defendant Lyon being served with legal papers on

behalf of Plaintiff—“[t]he papers were something to do with a law suit that inmate Abel

had filed on this officer”).     Thus, the burden shifts to Defendant to show by a

preponderance of the evidence that he would have taken the same action even in the

absence of the protected activity. See Maben v. Thelen, 887 F.3d 252, 262 (6th Cir.

2018).     Defendant argues that he would have issued Plaintiff the November 2019

misconduct ticket irrespective of what the underlying document was due to the manner in

which it was delivered. He has submitted his affidavit indicating the subpoena was given

to him while Plaintiff and others were watching and laughing. (See ECF No. 46, PgID

417.)

         While Plaintiff was found guilty of insolence after a misconduct hearing, this is

insufficient on its own to show Defendant would have taken the same action without the

protected activity. See Maben, 887 F.3d at 262. In addition to providing evidence to

support his assertion that he was not laughing at Defendant while the subpoena was

being delivered, (ECF No. 53, PgID 480, 487), Plaintiff has provided the declaration of a

fellow prisoner who states he heard Defendant Lyon say to another officer, “I had to sign

a affidavit saying Abel humiliated me, so I wrote him a insolence ticket, but in truth I only

wrote it because he’s suing me and served me with a subpoena,” (ECF No. 53, PgID

483). Thus, the Court finds there is a genuine issue of material fact with regard to

causation. Defendant Lyon’s motion for summary judgment as to his November 2019

retaliation claim is therefore denied.



                                             5
IV.   Conclusion

      For the foregoing reasons, the Court SUSTAINS Plaintiff’s objections and ACCEPTS

AND ADOPTS IN PART and REJECTS IN PART the Magistrate Judge’s report and

recommendation (ECF No. 63). Accordingly, the Court DENIES Defendant Lyon’s motion

for summary judgment (ECF No. 45) in its entirety. Because Plaintiff states he abandons

his claim against Defendant Quainton, however, the Court will dismiss him from this

action.

          SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: May 10, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 10, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           6
